Citation Nr: 0725321	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for traumatic brain 
injury (TBI).

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to service-
connected cervical strain.

5.  Entitlement to service connection for lumbar strain.

6.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

7.  Entitlement to restoration of a 30 percent rating for 
cervical strain, effective April 1, 2007, including whether 
an increased rating in excess of 30 percent for cervical 
strain, prior to April 1, 2007, is warranted.

8.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to September 
1992 and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that granted the veteran's 
claim for service connection for tinnitus, assigning a 
10 percent rating effective August 23, 2004 (the date that VA 
received this claim), granted an increased rating of 
30 percent disabling for cervical strain, effective 
January 14, 2004 (the date of VA treatment records showing 
increased symptoms), denied an increased (compensable) rating 
for bilateral hearing loss, and also denied the veteran's 
claims for service connection for headaches, TBI, a 
psychiatric disability, to include PTSD, a bilateral shoulder 
disability, to include as secondary to service-connected 
cervical strain, and for a lumbar strain.  The veteran 
disagreed with this decision in December 2004 and requested 
an RO hearing on all of these claims.  He perfected a timely 
appeal on all of these claims in May 2005 and withdrew his RO 
hearing request later that same month.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In an Administrative Decision issued in April 2006, the RO 
determined that the injuries suffered by the veteran as a 
result of a motor vehicle accident (MVA) during active 
service in 1989 were the result of his own willful 
misconduct.  

In an April 2006 rating decision, the RO proposed to sever 
service connection for peripheral neuropathy of the right 
upper extremity and of the left upper extremity, proposed to 
reduce the 30 percent rating assigned to the veteran's 
service-connected cervical strain to zero percent, and also 
denied the veteran's claim for service connection for a 
psychiatric disability, to include PTSD.  In this decision, 
the RO noted that VA compensation is precluded for 
disabilities due to a veteran's own willful misconduct.  The 
veteran disagreed with this decision with respect to the 
proposal to sever service connection for peripheral 
neuropathy and requested an RO hearing in May 2006.  He 
subsequently withdrew his RO hearing request in August 2006.

In a January 2007 rating decision, the RO severed service 
connection for peripheral neuropathy of the right upper 
extremity and of the left upper extremity effective April 1, 
2007, and assigned a zero percent rating to the veteran's 
service-connected cervical strain effective April 1, 2007.  
In this decision, the RO noted that severance of service 
connection for cervical strain was not available because 
service connection had been in effect for cervical strain for 
more than 10 years.




FINDINGS OF FACT

1.  The medical evidence shows that the veteran's blood 
alcohol content was 0.210 at the time of an in-service MVA in 
1989; he is presumed to be under the influence of alcohol at 
the time of this MVA.

2.  The veteran's headaches, TBI, psychiatric disability, 
bilateral shoulder disability, lumbar strain, and cervical 
strain are all presumed the result of his own willful 
misconduct at the time of his in-service MVA in 1989.

3.  Service connection for cervical strain and bilateral 
hearing loss has been in effect since September 1992.

4.  The veteran's service-connected tinnitus is currently 
assigned the maximum schedular rating of 10 percent.

5.  There is no competent medical evidence to show that the 
veteran's bilateral shoulder disability was caused or 
aggravated by service-connected cervical strain.

6.  The veteran's service-connected cervical strain is 
manifested by moderate symptoms and is not productive of 
ankylosis of the cervical spine.

7.  The veteran's service-connected bilateral hearing loss is 
not compensably disabling.


CONCLUSIONS OF LAW

1.  The veteran's headaches, TBI, psychiatric disability, to 
include PTSD, bilateral shoulder disability, and lumbar 
strain were not incurred or aggravated during active service.  
38 U.S.C.A. §§ 105(a), 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.1(n), 3.303, 3.304 (2006).

2.  A bilateral shoulder disability is not proximately due to 
or the result of service-connected cervical strain.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2006).

3.  There is no legal entitlement for an initial evaluation 
in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
cert. denied, 127 S.Ct. 1147 (U.S. 2007).

4.  The criteria for restoration of a 30 percent rating for 
cervical strain, effective April 1, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344 (2006).

5.  The criteria for an increased rating in excess of 
30 percent for cervical strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
DC 5299-5290 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, DC 5299-5290 (prior to September 26, 2003); 38 
C.F.R. § 4.71a, DC 5237 (effective from September 26, 2003); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59 (2006).

6.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI 
and VII, DC 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July and September 2004 and July and September 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the veteran was effectively informed to submit all relevant 
evidence in his possession and received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson¸19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the July and September 2004 
VCAA notices were furnished to the veteran and his service 
representative prior to the October 2004 RO decision that is 
the subject of this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  The currently appealed claims were subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
issued in April 2006.  The Board notes that the April 2006 
SSOC contained VCAA notice.  The Federal Circuit has held 
that timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini II, supra, at 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the April 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify the veteran of the Dingess elements is 
rebutted.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran was offered the opportunity to 
testify in support of his claims at a Board hearing, although 
he declined to do so.  

The RO obtained records of the veteran's treatment in a 
private hospital emergency room (ER) at the time of his in-
service MVA in 1989.  In April 2006, the RO determined that 
the injuries suffered by the veteran as a result of his in-
service MVA in 1989 were the result of his own willful 
misconduct.  The RO noted that, at the time that service 
connection was granted for cervical strain and a fracture of 
the left middle finger in June 1993, VA had no information 
which suggested that the veteran's in-service MVA was the 
result of his own willful misconduct.  However, given the 
private hospital records showing that, at the time of his in-
service MVA, the veteran's BAC was .210, the RO concluded 
that this established a presumption that the veteran was 
under the influence of alcohol and that the MVA was the 
result of his own willful misconduct.  See M21-1, Part IV, 
paragraph 11.04c(2).  Thus, there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Veteran's Service Connection Claims

Applicable law and regulations provide that VA compensation 
shall not be paid if a disability was the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2006).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
prohibits (effective for claims filed after October 31, 1990) 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, as in this 
case, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty 
if the injury or disease was a result of the veteran's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  

In short, the line of duty presumption is rebuttable where 
the "preponderance of the evidence" indicates that the 
veteran's disability was due to his own willful misconduct.  
Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).

Willful misconduct is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
did not per se constitute willful misconduct and willful 
misconduct as not determinative unless it is the proximate 
cause of injury, disease or death.  38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.1(n) (2006).  When the drinking of an alcoholic 
beverage to enjoy its intoxicating effects and the 
intoxication results in disability, it will be considered the 
result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2) (2006).

In February 1998, VA's General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), service connection was 
precluded for a disability resulting from alcohol or drug 
abuse on the basis of in-service incurrence or aggravation of 
the claimed disability.  See VAOPGCPREC 2-98 (Feb. 10, 1998).

The veteran received routine VA outpatient treatment for all 
of his claimed disabilities during the pendency of this 
appeal.  He has contended that headaches, TBI, psychiatric 
disability, bilateral shoulder disability, and lumbar strain 
were all related to his in-service MVA.  The veteran also 
admitted to the VA examiner in January 2006 that he had been 
drinking at the time of his in-service MVA.

A review of emergency room (ER) records at the time of the 
veteran's MVA in 1989 shows that he was not wearing his seat 
belt and was out of the vehicle when paramedics arrived at 
the accident scene.  He had injuries to his head, face, right 
forearm and knee.  He had been the driver of the vehicle.  On 
his arrival at the ER, the veteran did not recall the exact 
event and admitted to drinking alcohol.  Physical examination 
showed multiple forehead lacerations, a normal neck, 
tenderness to palpation in the right anterior lower ribs, and 
extreme tenderness to palpation and soft tissue swelling in 
the lower back.  X-rays showed no cervical spine fracture, a 
fracture of the proximal phalanx of the left middle finger, 
no chest contusion or rib fracture, and no facial fracture.  
A review of the veteran's laboratory results showed a blood 
alcohol content (BAC) of .210 gms/dL.  The impression was 
multiple contusions, status-post MVA.    

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
headaches, TBI, a psychiatric disability, to include PTSD, a 
bilateral shoulder disability, and lumbar strain.  The Board 
acknowledges that the veteran was seriously injured during 
active service as a result of an MVA in 1989.  The evidence 
shows that veteran admitted to drinking before his in-service 
MVA both when he was treated in an ER immediately after the 
MVA and on VA examination in January 2006.  Laboratory tests 
conducted immediately following the veteran's in-service MVA 
show that his BAC was .210 at that time.  Thus, the RO 
correctly determined in April 2006 that the veteran 
presumably was under the influence of alcohol at the time of 
his in-service MVA in 1989.  

The Board finds that the veteran was operating his motor 
vehicle in a dangerous manner by drinking and driving and, 
since he has admitted abusing alcohol at the time of his in-
service MVA in 1989, his actions constituted willful 
misconduct because they "involved deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences."  38 C.F.R. §§ 3.1(n)(1), 
3.301(c)(2).  Thus, the presumption that any injuries 
sustained by the veteran as a result of the in-service MVA 
occurred in the line of duty is rebutted.  See 38 C.F.R. 
§ 3.301; see also Thomas, supra.  Because service connection 
is precluded for disabilities that result from a veteran's 
willful misconduct, and because the veteran's actions at the 
time of his in-service MVA constituted willful misconduct, 
the Board determines that service connection must be denied 
for headaches, TBI, a psychiatric disability, to include 
PTSD, a bilateral shoulder disability, and for a lumbar 
strain on a direct service incurrence basis due to a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



Secondary Service Connection for a Bilateral Shoulder 
Disability

The veteran also has asserted that his bilateral shoulder 
disability is due to or the result of his service-connected 
cervical strain.  Although service connection for a bilateral 
shoulder disability on a direct service incurrence basis is 
precluded as a matter of law, see Sabonis, supra, because 
service connection is in effect for cervical strain, the 
Board also must adjudicate the veteran's claim for service 
connection for a bilateral shoulder disability as secondary 
to service-connected cervical strain.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
bilateral shoulder disability as secondary to service-
connected cervical strain.  The veteran's service medical 
records are completely negative for any bilateral shoulder 
complaints and, except for treatment that he received 
following an in-service MVA in 1989, the veteran was not 
treated for any bilateral shoulder complaints during active 
service.  On VA examination in November 1992, conducted 
within 2 months of his discharge from active service in 
September 1992, his bilateral shoulder muscle strain was 
considered secondary to the in-service MVA.  VA examination 
in April 2003 resulted in a diagnosis of bilateral shoulder 
pain.  Following VA spine examination in September 2003, the 
VA examiner stated that the veteran had no shoulder deficits 
and that his complaints of pain in the upper trapezius muscle 
were consistent with his service-connected cervical strain 
and that the pain radiating in to the scapular region also 
was consistent with his cervical strain.  There is no 
competent contrary opinion of record relating the veteran's 
bilateral shoulder disability to service-connected cervical 
strain.  Absent evidence of a nexus between the veteran's 
bilateral shoulder disability and his service-connected 
cervical strain, the Board finds that service connection for 
a bilateral shoulder disability as secondary to service-
connected cervical strain is not warranted.

As to the veteran's assertion of a nexus between a bilateral 
shoulder disability and his service-connected cervical 
strain, the Board finds that, as a lay person, the veteran is 
not competent to opine on medical matters such as the 
etiology of medical disorders.  Accordingly, the veteran's 
lay statements are entitled to no probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Higher Initial Evaluation for Tinnitus

The veteran's service-connected tinnitus has been evaluated 
as 10 percent disabling since August 23, 2004 (the date that 
VA received this claim).  He appeals for a higher initial 
rating.  See Fenderson, supra.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260, Note 2 (2006).  There is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under DC 6260.  38 C.F.R. § 4.87, DC 6260 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Veterans 
Court reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Veterans Court held that the 
pre-1999 and pre-June 23, 2003, versions of DC 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.  VA 
appealed Smith to the Federal Circuit.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), cert. denied, 127 S.Ct. 1147 (U.S. 2007).  Citing 
Supreme Court precedent, the Federal Circuit explained in 
Smith that an agency's interpretation of its own regulations 
was entitled to substantial deference by the courts as long 
as that interpretation was not plainly erroneous or 
inconsistent with the regulations.  Finding that there was a 
lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 was plainly erroneous or 
inconsistent with regulations, the Federal Circuit concluded 
that the Veterans Court had erred in not deferring to VA's 
interpretation.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular evaluation in excess of a single 10 percent rating 
for tinnitus.  Therefore, the veteran's claim for a higher 
initial rating than 10 percent for his service-connected 
tinnitus must be denied under both the new and old versions 
of DC 6260.  Accordingly, this claim must be denied based on 
a lack of entitlement under the law.  See Sabonis, supra.



Rating Restoration for Cervical Strain

As noted in the Introduction, service connection for cervical 
strain has been in effect since September 30, 1992.  The 
veteran's service-connected cervical strain was evaluated as 
30 percent disabling prior to April 1, 2007, when the RO 
reduced the rating to zero percent.  He appeals for 
restoration of the 30 percent rating for cervical strain 
prior to April 1, 2007.

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 38 C.F.R. § 3.105(e) (2006).

Under 38 C.F.R. § 3.344, when the evidence indicates that a 
condition has stabilized to the point that a particular 
rating has continued for a long period of time (five years or 
more), and an examination indicates improvement in the 
condition, the rating agency must review the entire record of 
examinations and the medical-industrial history in order to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  In arriving at a determination that 
there is material improvement in a physical or mental 
condition, the rating agency must consider whether the 
improvement will be maintained under the ordinary conditions 
of life. 38 C.F.R. § 3.344 (2006).

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more). They do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

The Board finds that the criteria for restoration of a 
30 percent rating for cervical strain have been met.  
Initially, the Board notes that RO met all due process 
requirements with respect to the rating reduction for 
service-connected cervical strain.  As noted in the 
Introduction, in an April 2006 rating decision, the RO 
proposed to reduce the 30 percent rating for service-
connected cervical strain to zero percent on the basis that 
compensation was prohibited for disability resulting from 
willful misconduct and the veteran's cervical strain had been 
incurred as a result of his own willful misconduct in an in-
service MVA in 1989.  The veteran and his service 
representative were notified of this decision on April 27, 
2006, and provided a 60-day response period.  No additional 
evidence was submitted.  Thus, in a January 2007 rating 
decision, the RO reduced the rating assigned to service-
connected cervical strain to zero percent effective April 1, 
2007.  In this decision, the RO again noted that the basis 
for the rating reduction was the determination that the 
veteran's cervical strain was the result of his own willful 
misconduct in an in-service MVA in 1989.  

Although the veteran incurred his cervical strain as a result 
of his own willful misconduct, the Board finds that the 
30 percent rating for cervical strain must be restored.  
There is no statutory or regulatory provision permitting 
reduction of a disability rating solely on the basis of 
willful misconduct.  There is no allegation of fraud or 
misrepresentation by the veteran when he filed for service 
connection for cervical strain or when he was awarded a 
30 percent rating for service-connected cervical strain such 
that a reduction might be warranted.  Instead, it appears 
that the RO improperly reduced the rating assigned to the 
veteran's service-connected cervical strain effective 
April 1, 2007, after concluding that the original cervical 
strain injury was the result of his own willful misconduct.  
Although the Board is reluctant to reward the veteran for 
actions that constituted willful misconduct, the fact remains 
that there is no objective medical evidence of a permanent 
improvement in the veteran's service-connected cervical 
strain such that the rating reduction was proper.  
Significantly, the Board notes that the RO did not review any 
medical evidence in the January 2007 rating decision when it 
reduced the assigned rating for service-connected cervical 
strain.  Accordingly, in the absence of objective medical 
evidence showing improvement, the Board finds that the 
30 percent rating for cervical strain should be restored.

Increased Rating for Cervical Strain

The veteran's service-connected cervical strain has been 
evaluated as 30 percent disabling from January 14, 2004 (the 
date of VA treatment records showing increased symptoms), to 
April 1, 2007 (the date that VA reduced the assigned rating 
to zero percent).  He appeals for a higher rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although medical 
reports must be interpreted in light of the whole recorded 
history, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
supra, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  For purposes of rating disability from 
arthritis, the cervical vertebrae are considered groups of 
minor joints ratable on a parity with major joints.  See 
38 C.F.R. § 4.45(f).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the cervical spine were evaluated 
under DC 5290.  As relevant to this appeal, the maximum 
30 percent evaluation was assigned to the veteran's service-
connected cervical strain under DC 5299-5290 based on the 
veteran's severe limitation of motion of the cervical spine.  
See 38 C.F.R. § 4.71a, DC 5299-5290.

Under the former DC 5287, an evaluation of 30 percent 
disabling was available for favorable ankylosis of the 
cervical spine.  The maximum evaluation of 40 percent 
disabling was available for unfavorable ankylosis of the 
cervical spine.  See 38 C.F.R. § 4.71a, DC 5287 (prior to 
September 26, 2003).

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic code 
numbers are DC's 5235-5243 and include DC 5237 for cervical 
strain and DC 5240 for ankylosing spondylitis.  

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, an evaluation of 
30 percent is available for forward flexion of the cervical 
spine 15 degrees or less or favorable ankylosis of the entire 
cervical spine.  An evaluation of 40 percent is available for 
unfavorable ankylosis of the entire cervical spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 
4.71a, DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees.  Each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

On VA examination in September 2003, the veteran complained 
of constant cervical spine pain.  The veteran also complained 
of flare-ups of cervical spine pain, which he described as 
shooting pain in to his arms when changing his neck position.  
The veteran was working part-time and was able to perform his 
job, although he had some difficulty with lifting.  Physical 
examination showed side bending right and left was 
significant restricted to 30 degrees bilaterally, rotation 
right and left was restricted with significant increasing 
pain at the end ranges, forward flexion was limited to 
30 degrees, and extension was limited at 10 degrees, with 
pain on palpation of the bilateral lower cervical paraspinal 
muscles and in to the upper trapezius muscles bilaterally.  
X-rays of the cervical spine showed a blocked vertebrae at 
C2-C3, congenital in nature.  The VA examiner stated that the 
veteran's examination was consistent with chronic cervical 
strain with intermittent radicular complaints.  There was no 
evidence of degenerative joint disease of the spine.  The 
diagnosis was severe restriction of range of motion of the 
cervical spine with indistinct sensory loss and full 
strength.  

On VA spine examination in September 2004, the veteran denied 
any flare-ups but complained of constant cervical spine pain.  
He stated that his cervical spine pain had limited his 
employment.  Physical examination showed that cervical spine 
range of motion was limited by pain, forward flexion and 
extension were each limited to 10 degrees, left and right 
lateral flexion were limited to 20 degrees, left and right 
lateral rotation were limited to 40 degrees, and there was 
additional limitation of motion on repetitive use.  There 
were no postural abnormalities and no fixed spinal deformity.  
The impression was cervical spine degenerative joint disease 
which was at least as likely as not related to the veteran's 
service-connected cervical strain and post-traumatic 
arthritic changes that were as likely as not related to the 
veteran's in-service MVA.

On VA neurology examination in September 2004, x-rays of the 
veteran's cervical spine showed degenerative disc disease at 
multiple levels from C3 through C7, abnormal curvature of the 
cervical spine, and no definite evidence of instability.  The 
neurologist's impression was post-traumatic intermittent neck 
and radicular pain, with pain likely related to foraminal 
stenosis, in addition to multi-level degenerative disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating in excess 
of 30 percent for cervical strain.  The objective medical 
evidence shows that, although the range of motion of the 
veteran's cervical spine was severely restricted in September 
2003, there was no evidence of degenerative joint disease of 
the spine and there was full muscle strength.  The veteran 
was assigned a 30 percent rating for cervical strain due to 
his limited forward flexion of 10 degrees.  Although 
degenerative disc disease of the cervical spine was shown on 
subsequent x-rays in September 2004, there was no definite 
evidence of spinal instability and the VA examiner diagnosed 
intermittent neck pain, likely related to foraminal stenosis.  
Although there is objective evidence that the veteran 
experiences additional limitation of motion due to pain on 
repetitive use of his cervical spine, see DeLuca, supra, 
there is no evidence of a fixed spinal deformity or postural 
abnormalities (such as favorable or unfavorable ankylosis) 
such that an increased rating in excess of 30 percent is 
warranted.  Absent objective medical evidence of ankylosis, 
the Board finds that an increased rating in excess of 
30 percent for cervical strain is not warranted.

The Board notes that there is no medical evidence of 
neurological abnormalities related to the veteran's service-
connected cervical strain to include, but not limited to, 
bowel or bladder impairment such that he is entitled to a 
separate disability evaluation for any such abnormalities 
under the appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Note 1.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra.  The veteran was employed at least part-
time and reported that he was able to do his part-time job, 
with occasional difficulty lifting, in September 2003.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
cervical strain has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Increased Rating for Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss has 
been evaluated as zero percent disabling since September 30, 
1992 (the day after the date of the veteran's discharge).  He 
appeals for an increased (compensable) rating.

Ratings for hearing impairment are found in 38 C.F.R. § 4.85 
through § 4.87, which contain the governing provisions, 
tables, and diagnostic codes.  An evaluation of the degree of 
hearing impairment requires results from an audiological 
examination, which must include a controlled speech 
discrimination test (Maryland CNC) and a puretone auditory 
test conducted by a state-licensed audiologist.  38 C.F.R. 
§ 4.85(a); see Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998) (noting that disability rating assignments are based 
on average scores of puretone decibel loss and percent of 
speech discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
Table VI and using the designation found at the intersection 
of those two figures.  38 C.F.R. § 4.85(b) & Table VI; see 
Acevedo-Escobar, supra (noting that the Board simply must 
apply the scores provided by the exam to the slots in Table 
VI to calculate the Roman numeral designation for hearing 
loss).   

Once a Roman numeral designation from Table VI is assigned to 
each ear, the Board looks to Table VII, "Percentage 
Evaluation for Hearing Impairment (Diagnostic Code 6100)," 
to determine the disability rating.  38 C.F.R. § 4.85(e); see 
Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal rows in 
Table VII represent the ear with better hearing and vertical 
columns represent the ear with poorer hearing.  38 C.F.R. § 
4.85(e) & Table VII.  The Board determines the disability 
rating under Table VII in a similar mechanical fashion as it 
assesses the Roman numeral designations under Table VI.  38 
C.F.R. § 4.85(e) & Table VII; accord Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (stating that the Board assigns 
disability ratings for hearing impairment through a 
mechanical application of the rating schedule to the Roman 
numeral designations allotted after audiometric evaluations).  

The Roman numeral designations for hearing impairment based 
solely on the puretone threshold average are set out in 38 
C.F.R. § 4.85(c), which governs application of Table VIa.  38 
C.F.R. § 4.85(c).  This regulation provides, "Table VIa will 
be used when . . . indicated under the provisions of § 
4.86."  38 C.F.R. § 4.85(c).  In turn, 38 C.F.R. § 4.86 
provides, "(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states, "[w]hen the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

The objective medical evidence submitted since the veteran 
filed his increased rating claim for bilateral hearing loss 
consists of his VA audiology examination in September 2004.  
At that time, the veteran's puretone threshold average was 43 
in the right ear and 29 in the left ear.  His speech 
recognition score was 100 percent bilaterally.  Applying the 
evaluation criteria for hearing impairment (outlined above) 
to these audiometric testing results, each of the veteran's 
ears is assigned an evaluation of "I" and this results in a 
zero percent (non-compensable) disability evaluation.  See 
38 C.F.R. § 4.85, Tables VI and VII.  Further, there is no 
evidence of an exceptional pattern of hearing impairment in 
either ear such that the provisions of 38 C.F.R. § 4.86 are 
applicable.  Accordingly, the Board finds that the veteran is 
not entitled to an increased (compensable) rating for 
bilateral hearing loss.  See Lendenmann, 3 Vet. App. at 349.



Conclusion

Since service connection is precluded for any disability 
resulting from a veteran's own willful misconduct, the Board 
finds that service connection for headaches, TBI, a 
psychiatric disability, to include PTSD, a bilateral shoulder 
disability, and for a lumbar strain is not warranted on a 
direct service incurrence basis.  The Board also finds that 
service connection for a bilateral shoulder disability as 
secondary to service-connected cervical strain is not 
warranted as there is no competent medical opinion indicating 
that the veteran's bilateral shoulder pain is proximately due 
to or the result of his service-connected cervical strain.  
See Allen, supra.  As the veteran is receiving the maximum 
10 percent rating for tinnitus, a higher initial evaluation 
is not warranted.  See Smith, supra.  The Board finds that 
restoration of a 30 percent rating for cervical strain 
effective April 1, 2007, is warranted as there is no 
objective medical evidence showing permanent improvement in 
this disability.  The preponderance of the evidence is 
against an increased rating in excess of 30 percent for 
cervical strain and an increased (compensable) rating for 
bilateral hearing loss.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The veteran's headaches, traumatic brain injury (TBI), 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), bilateral shoulder disability, and lumbar 
strain were all the result of his own willful misconduct; 
therefore, service connection for headaches, TBI, a 
psychiatric disability, to include PTSD, a bilateral shoulder 
disability, and for a lumbar strain is denied.

Entitlement to service connection for a bilateral shoulder 
disability as secondary to service-connected cervical strain 
is denied.

A higher initial rating than 10 percent for tinnitus is 
denied.

Restoration of a 30 percent rating for cervical strain, 
effective April 1, 2007, is granted. 

An increased rating in excess of 30 percent for cervical 
strain is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


